                                          Case 3:19-cv-06008-TSH Document 42 Filed 09/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     A. M., et al.,                                      Case No. 19-cv-06008-TSH
                                   8                      Plaintiffs,
                                                                                             ORDER APPROVING MINOR'S
                                   9              v.                                         COMPROMISE
                                  10     MAXIMUS REAL ESTATE PARTNERS,                       Re: Dkt. No. 40
                                         LTD., et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Guardian Ad Litem Karla Maddox’s Motion for Approval of
                                  14   Minor’s Compromise, in which Maddox requests the Court approve the settlement for A.M. in the
                                  15   amount of $7,500. ECF No. 40. No opposition has been filed.
                                  16          “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to
                                  17   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181
                                  18   (9th Cir. 2011). “In the context of proposed settlements in suits involving minor plaintiffs, this
                                  19   special duty requires a district court to ‘conduct its own inquiry to determine whether the
                                  20   settlement serves the best interests of the minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d
                                  21   1075, 1080 (9th Cir. 1978)). “In other words, in this context, the fairness determination is an
                                  22   independent, not a comparative, inquiry.” Id. at 1182. Thus, courts must “focus[ ] on the net
                                  23   recovery of the minor plaintiffs under the proposed agreement,” and “limit the scope of their
                                  24   review to the question whether the net amount distributed to each minor plaintiff in the settlement
                                  25   is fair and reasonable, in light of the facts of the case, the minor’s specific claim, and recovery in
                                  26   similar cases.” Id. at 1181-82. “Most importantly, the district court should evaluate the fairness
                                  27   of each minor plaintiff’s net recovery without regard to the proportion of the total settlement value
                                  28   designated for adult co-plaintiffs or plaintiffs’ counsel – whose interests the district court has no
                                          Case 3:19-cv-06008-TSH Document 42 Filed 09/21/20 Page 2 of 2




                                   1   special duty to safeguard.” Id. at 1182 (citing Dacanay, 573 F.2d at 1078).

                                   2          Here, the Court concludes that the settlement should be approved. The settlement amount

                                   3   appears to be fair and reasonable given the facts of the case, the nature of A.M.’s claim and the

                                   4   probability of success, and the favorable opinions from the Guardian ad Litem and plaintiff’s

                                   5   counsel. See Maddox Decl. ¶¶ 4-7, ECF No. 40-1; Derby Decl. ¶ 5, ECF No. 40-2. In addition,

                                   6   the settlement is in line with similar settlements, including the settlement approved by the Ninth

                                   7   Circuit in Robidoux for similar claims of denial of fair housing rights for very young plaintiffs like

                                   8   A.M. 638 F.3d at 1180. Because of her disability, A.M. like those very young plaintiffs can only

                                   9   go outside with her parent’s help. Maddox Decl. ¶ 4. Therefore, using an approach approved in

                                  10   Robidoux, the Court finds the interests of A.M. are safeguarded.

                                  11          Typically, the Court must also determine a reasonable attorney’s fee, using the factors set

                                  12   forth in California Rule of Court 7.955. A.G. v. Cty. of Los Angeles, 2018 WL 5911569, at *4
Northern District of California
 United States District Court




                                  13   (C.D. Cal. May 29, 2018). However, the parties’ agreement includes confidential amounts being

                                  14   paid separately to settle the claims of A.M.’s parents and to pay plaintiffs’ attorneys fees, costs

                                  15   and litigation expenses. Therefore, the entire $7,500 allotted to A.M. in the settlement will go to

                                  16   her parents to be used for A.M.’s needs as they see fit.

                                  17          Accordingly, the Court now orders as follows:

                                  18          1. The motion to approve minor’s compromise is GRANTED.

                                  19          2. Counsel for A.M. is instructed to take all necessary steps to complete the settlement and

                                  20   obtain the funds in the amount of $7,500 for A.M. and distribute those funds to Plaintiffs Karla

                                  21   Maddox and Howard Maddox, her custodial parents, to be used for A.M.’s needs as they see fit.

                                  22          3. Proof of compliance with Paragraph Two of this order shall be filed within 28 days of

                                  23   issuance of this order and shall be accompanied by either a proposed form of judgment or written

                                  24   request for dismissal.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 21, 2020

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
                                                                                          2
